DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s response, dated 03/15/2022, to the non-final Office Action, dated 12/20/2021, is acknowledged and entered. Accordingly, claims 1-13 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et. al., U.S. Pat. Pub. 2015/0091059, hereafter Hung, in view of Tsai et. al., U. S. Pat. Pub. 2016/0111537, hereafter Tsai.
Regarding claim 1,  Hung discloses (Figs 1-11) a semiconductor structure, comprising: 
a base substrate  [100] including a semiconductor (par. [0020]) substrate [100] having a PMOS region [102p] and an NMOS region [102n] and a plurality of fins [100a], [100b] on the semiconductor substrate; 
a gate layer (not shown) across the plurality of fins by covering portions of top and sidewall surfaces of the fins [100a], [100b]; 
a P-type doped epitaxial layer [140a]  formed in the fins at both sides of the gate layer in the PMOS region [102p] (par. [0031]); 
an N-type doped epitaxial layer [150a] (par. [0036]) formed in the fins [100a,b] at both sides of the gate layer in the NMOS region[102n]; and 
an N-region mask layer [144],[134c]( see Fig. 10, see also par. [0034] –the mask material [144] and the spacer material [134] can be the same material) formed on sidewall surfaces of the N-type doped epitaxial layer and covering the P-type doped epitaxial layer [140a].
Hung fails to explicitly disclose
wherein a portion of the N-type doped epitaxial layer exposed by the N-region mask layer is processed by an N-type dopant segregated Schottky doping process to form a doped region on top of a remaining portion of the N-type doped epitaxial layer, and
along a direction perpendicular to a length direction of the fin, a width of the N-type epitaxial layer is greater than a width of the P-type epitaxial layer.
However, Tsai discloses (Fig. 9a, par. [0046], [122A]-[122D]) wherein an exposed portion of the N-type doped epitaxial layer is processed by an N-type dopant segregated Schottky doping process to form a doped region on top of a remaining portion of the N-type doped epitaxial layer
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hung with the teachings of Tsai because Tsai teaches (par. [0009] that such a modification lowers contact resistance.
Hung in view of Tsai fails to explicitly disclose
along a direction perpendicular to a length direction of the fin, a width of the N-type epitaxial layer is greater than a width of the p-type epitaxial layer.
However, this limitation is further obvious over Hung in view of Tsai because the only difference between the prior art and the instant invention is a relative size of p-type and n-type fins .It was held that a modification of relative size is an obvious change. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), (MPEP, 2144.04.IV.A). Furthermore, such thickness differences are known to arise as a result of a different process of making (Ching et. al., U.S. Pat. Pub. 2016/0043225, Figs 9-17, see Fig. 17B)
Regarding claim 2, Hung in view of Tsai discloses everything as applied above. Tsai further discloses (par. [0031]) wherein: doping ions of the N-type dopant segregated Schottky doping process include at least one of P ions, As ions and Sb ions.
Regarding claim 3, Hung in view of Tsai discloses everything as applied above. Tsai further discloses (par.[0030]-[0031]) wherein:
the N-type dopant segregated Schottky (DSS) doping process is an ion implantation process; 
an implanting energy of the ion implantation process is in a range of approximately 100 eV-1 keV; and 
an implanting dosage of the ion implantation process is in a range of approximately 1E14 atom/cm2-1E16 atom/cm2.
Regarding claim 4, Hung in view of Tsai discloses everything as applied above. Tsai further discloses further comprising (Fig. 6A): shallow trench isolation structures [106] formed on the semiconductor substrate [102], wherein: top surfaces of the shallow trench isolation structures [106] are lower than top surfaces of the fins [110]; 
The limitation
“a height difference between top surfaces of the fins under the N-type doped epitaxial layer and top surfaces of the shallow trench isolation structures is in range approximately from -3 nm to 3 nm” is further obvious over par. [0019] of Tsai.
Generally, the resolution of modern semiconductor process is such that the width of the fin is several nanometers. Therefore, substantially level (Tsai, par. [0019]) can be understood as level within that accuracy.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add STI to the device of Hung, as taught by Tsai, to prevent leakage between adjacent components.
Regarding claim 5, Hung in view of Tsai discloses everything as applied above. Hung further discloses (Fig. 11) wherein: along the direction perpendicular to a length direction of the fin, the width of the N-type epitaxial layer [150a] is greater than a width of the fin [100b].
Regarding claim 6, Hung in view of Tsai discloses everything as applied above. Hung further discloses (par. [0034], Figs 1-11) wherein: the N-region mask layer [134], [144] is made of one of silicon nitride, silicon oxide, boron nitride, silicon carbonitride, silicon boron oxycarbonitride, and silicon oxynitride.
Regarding claim 7, Hung in view of Tsai discloses everything as applied above. Tsai further discloses further comprising (Fig. 6A): shallow trench isolation structures [106] formed on the semiconductor substrate [102], wherein: top surfaces of the shallow trench isolation structures [106] are lower than top surfaces of the fins [110]; 
The limitation
“a height difference between top surfaces of the fins under the P-type doped epitaxial layer and top surfaces of the shallow trench isolation structures is in range approximately from -3 nm to 3 nm” is further obvious over par. [0019] of Tsai.
Generally, the resolution of modern semiconductor process is such that the width of the fin is several nanometers. Therefore, substantially level (Tsai, par. [0019]) can be understood as level within that accuracy.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add STI to the device of Hung, as taught by Tsai, to prevent leakage between adjacent components.
Regarding claim 8, Hung in view of Tsai discloses everything as applied above. Hung further discloses (Fig. 11) wherein: along the direction perpendicular to a length direction of the fin, the width of the P-type epitaxial layer [140a] is greater than a width of the fin [100a].
Regarding claim 9, Hung in view of Tsai discloses everything as applied above. Tsai further discloses (Fig. 12) further comprising: an interlayer dielectric layer [126] formed over the semiconductor substrate exposing the P- type doped epitaxial layer [122] and the N-type doped epitaxial layer [122].
Regarding claim 10,  Hung in view of Tsai discloses everything as applied above. Tsai further discloses (Fig. 12) further comprising: a metal silicide layer [142] formed on a portion of the P-type doped epitaxial layer and a portion of the N-type doped epitaxial layer [122’] not covered by the interlayer dielectric layer [126] ([122’] can be p-doped or N-doped in Tsai).
Regarding claim 11, Hung in view of Tsai discloses everything as applied above. Tsai further discloses (Fig. 12) further comprising: a contact plug [144], electrically contacting with the P-type doped epitaxial layer [122’] and the N- type doped epitaxial layer [122’] ([122’] can be either p-doped or -doped according to Tsai).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et. al., U.S. Pat. Pub. 2015/0091059, hereafter Hung, in view of Tsai et. al., U. S. Pat. Pub. 2016/0111537, hereafter Tsai,
And further in view of Blair et. al., U.S. Pat. 5,998,873, hereafter Blair.
Regarding claim 12, Hung in view of Tsai discloses everything as applied above. Hung in view of Tsai fails to explicitly disclose further comprising: a metal layer formed on the metal silicide layer and the semiconductor substrate; and a barrier layer between the metal layer and the contact plug.
However, Blair discloses (Fig. 2) a via comprising: a metal layer [42] (Ti) formed on the bottom metal conductive layer [24]; and
A barrier layer [44] between the metal layer [42] and the contact plug [46].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the conductive plug [144] of Tsai with the plug structure with several adhesive layers of Blair, the replacement resulting in all limitations of claim 12 being met, because Blair teaches (Col. 1, lines 45-58) that this prevents reaction of tungsten forming substance with silicon and further improves contact resistance.
Regarding claim 13, Hung in view of Tsai in view of Blair discloses everything as applied above. Tsai further discloses wherein: a top portion of the N-type epitaxial layer is doped with certain doping ions (par. [0021]).

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Applicant overcame the rejection under 35 U.S.C. 112 (b). The amendment and arguments are directed to N-type and P-type fins having a different widths as a result of Applicant’s fin-forming process. However, more evidence is needed why this limitation is critical, because changing relative sizes is normally obvious, MPEP, 2144.04.IV.A, and it is known in the art that the thicknesses of p-type and n-type fins can be different because of the process of making said fins (Ching et. al., U.S. Pat. Pub. 2016/0043225, Figs 9-17, see Fig. 17B). It does not appear that a different relative thickness carries weight for the device performance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR V BARZYKIN/               Examiner, Art Unit 2817                                                                                                                                                                                         	/PHAT X CAO/               Primary Examiner, Art Unit 2817